SERVICES AGREEMENT

 

This Services Agreement (“Agreement”) is made between (i) Geovic Mining Corp.
(the “Company”) and (ii) Arnold Consulting, LLC (“Consultant”). The Company and
Consultant are referred to collectively as the “Parties” and individually as a
“Party.”

 

RECITALS

 

WHEREAS, the Company desires to retain the services of Consultant, and
Consultant desires to perform certain consulting and related services for the
Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the Parties hereby agree as follows:

 

TERMS

 

1.                  Description of Services. Consultant agrees to provide
services in connection with transition matters relating to the previous
relationship of Consultant’s principal, Timothy D. Arnold (“Mr. Arnold”), with
the Company and additional services in Mr. Arnold’s capacity as Director and
Acting General Manager of Geovic Cameroon PLC (collectively, the “Services”), as
may be requested and approved in advance by the Company from time to time. The
Services shall not exceed 2.5 days in total time per month.

2.                  Independent Contractor Status. Consultant and the Company
understand and intend that Consultant shall perform the Services specified under
this Agreement as an independent contractor and not as an employee of the
Company or of any company or entity affiliated with the Company. The manner of
and means by which Consultant executes and performs Consultant’s obligations
hereunder are to be determined by Consultant in Consultant’s reasonable
discretion. Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or its affiliates or to bind the Company or its affiliates in any manner,
unless, in each instance, Consultant shall receive the prior written approval of
the Company to so assume, obligate, or bind the Company.

3.                  Representations and Warranties. Consultant represents,
warrants, and acknowledges as follows:

a.                   The Company only retains the right to direct the results
achieved by Consultant. The Company does not retain the right to control the
manner and means by which these results are to be accomplished, nor will the
Company establish a quality standard for Consultant; provided, however, that
Consultant will perform the Services in a manner consistent with professional
industry standards.

b.                  Consultant shall determine when and how Consultant is to
perform Services under this Agreement. There shall be no set hours during which
Consultant must work. The Company retains no right of control in these areas.

 

 



c.                   The Company will neither provide nor require more than
minimal training for Consultant.

d.                  Consultant’s Services shall not be integrated into the
Company’s general business operations.

e.                   Consultant will remain directly responsible for the
Services performed and will ensure that the work meets the specifications set
forth by the Company.

f.                   Consultant shall not be required to submit regular written
reports, but the Company shall periodically review Consultant’s progress in
achieving the goals set forth by the Company.

g.                  Consultant shall be paid in accordance with Paragraph 4
below. Consultant shall not be paid a salary or hourly rate.

h.                  Consultant must provide Consultant’s own tools. The Company
will not provide tools, but the Company may provide materials and equipment to
Consultant for performance of the duties under this Agreement.

i.                    Consultant understands that Consultant must obtain and
keep current, at Consultant’s own expense, all permits, passports, certificates,
and licenses necessary for Consultant to perform the Services, if any.

4.                  Compensation.

a.                   Fees. In consideration of Consultant providing the Services
and performing the obligations hereunder, the Company shall pay Consultant a fee
at the fixed rate of $1,400.00 per day (the “Rate”), which may be billed in
partial increments.

b.                  Expenses. The Company will reimburse Consultant for
reasonable direct expenses, including travel and lodging incurred by Consultant
for travel related to Consultant’s provision of the Services, provided that
Consultant obtains prior authorization from the Company or its designee for any
such expenses which exceed $200 per item. Travel will be United Economy Plus (or
similar) on flights or combinations of flights of 4 hours or less, and Business
or First Class for trips over 4 hours in aggregate or international travel.
Travel by personal vehicle will be charged at $0.555 per mile, or current rate
for business as shown on IRS website for standard mileage rates.

c.                   Payment. The Company shall pay Consultant a retainer
equivalent to payment for 2.5 days, against which Consultant’s invoices will be
credited until the balance of the retainer is at the equivalent of 0.5 days, at
which time the Company will replenish the retainer to its original level. Upon
termination of this Agreement, Consultant will refund any retainer balance to
the Company. Consultant shall submit monthly invoices and invoice the Company
for completed work by the 15th day of the calendar month following the month in
which the Services were performed and the expenses were incurred. All invoices
must detail the work performed by the project for the Company. All invoices
should be submitted to the Company in accordance with the notice provisions in
Paragraph 9 of this Agreement or at such other address as is subsequently
notified by the Company, in writing, to Consultant. Payment will be made within
15 days from the Company’s receipt of invoice.   If any bona fide dispute arises
as to the correctness of any item claimed by Consultant in an invoice, the
Company may withhold payment of that item until the parties have resolved the
matter. All payments will be made to a business name or trade name and will be
deposited directly into a business bank account established by Consultant.



Page 2 of 7

 

 





d.                  Taxes. No income tax or payroll tax of any kind shall be
withheld or paid by the Company on behalf of Consultant for any payment under
this Agreement, except as may be required by law for payments to independent
contractors. Consultant shall be responsible for all taxes and similar payments
arising out of any activities contemplated by this Agreement, including without
limitation, federal, state, and local income tax, social security tax (FICA),
self employment taxes, unemployment insurance taxes, and all other taxes, fees,
and withholdings.

e.                   Benefits. Neither Consultant nor Mr. Arnold is an employee
of the Company or any of the Company’s affiliates and, therefore, shall not be
entitled to any benefits, coverages, or privileges, including, without
limitation, social security, unemployment compensation insurance, workers’
compensation insurance, medical benefits, or pension payments.

5.                  Term and Termination.

a.                   Subject to earlier termination as set forth below,
Consultant shall perform the Services from October 24, 2013 to March 31, 2014;
provided, however, that the Company may replace Consultant as Director and
Acting General Manager of Geovic Cameroon PLC prior to March 31, 2014, and the
Company shall take reasonable efforts to effectuate such replacement as soon as
practicable.

b.                  The Company may terminate this Agreement at any time for the
following reasons: (i) Consultant’s failure to comply with any of the terms of
this Agreement; (ii) Consultant’s misconduct, malfeasance, or negligence
relative to the Company’s business; (iii) Consultant’s failure or refusal to
perform the Services required or failure to produce a result that meets the
specifications set by the Company; (iv) Consultant’s conviction of a crime that
either results in imprisonment or involves embezzlement or dishonesty; (v)
activities by Consultant that are injurious to the Company or its reputation; or
(vi) the sale of all or a substantial part of the assets of the Company,
including the Company’s Cameroon assets. If (1) the Company terminates this
Agreement for any of the reasons set forth in this subparagraph, or (2)
Consultant terminates this Agreement before the relevant term expires, or (3)
this Agreement expires at the end of the term set forth in Paragraph 5(a), the
Company shall have no further liability or obligations to Consultant under this
Agreement or otherwise; provided, however, that payment for any Services
performed or expenses incurred up to the date of termination shall be made
pursuant to Paragraph 4 above.

6.                  Warranties of Performance. Consultant warrants that
Consultant will perform the Services using Consultant’s best efforts in a
professional manner consistent with industry standards.

Page 3 of 7

 

 



7.                  Indemnification.

a.                   Except insofar as they relate to the Company’s obligations
under this Agreement, Consultant, for Consultant and Consultant’s successors,
heirs, beneficiaries, affiliates, subrogees, principals, agents, partners,
employees, associates, attorneys, representatives, and assigns, shall waive,
release, indemnify, and agree to save, defend, and hold harmless the Company and
its respective affiliates, predecessors, successors, subrogees, assigns,
parents, subsidiaries, heirs, insurers, and each of their respective officers,
directors, trustees, shareholders, agents, attorneys, employees, former
employees, and any other related individual or entity, from any and all past,
present, or future claims, actions, causes of action, demands, controversies of
every kind and nature, rights, liabilities, losses, costs, expenses, attorneys’
fees (including, but not limited to, any claim of entitlement for attorneys’
fees under any contract, statute, or rule of law allowing a prevailing party or
plaintiff to recover attorneys’ fees), damages, medical costs and treatments,
death, injury, accident, property damage, or personal loss to Consultant, those
traveling with or employed by Consultant, or others relating to, resulting from,
or arising out of (a) any taxes, insurance costs, damages, or other costs
arising from or relating to claims that Consultant is an employee of the Company
or the Company’s affiliates; (b) the failure by Consultant to obtain insurance
coverage as set forth herein; (c) any breach of this Agreement; (d) any act,
statement, or omission by Consultant or Consultant’s representatives resulting
in any claims, actions, causes of action, or proceedings against the Company or
its affiliates; (e) any claim for workers’ compensation or unemployment
compensation benefits; or (f) any action or omission by Consultant or
Consultant’s representatives, whether negligent, intentional, reckless, or
otherwise. This Paragraph shall survive any termination of this Agreement.

b.                  Except insofar as they relate to Consultant’s obligations
under this Agreement, the Company shall waive, release, indemnify, and agree to
save, defend, and hold harmless Consultant from any and all past, present, or
future claims, actions, causes of action, demands, controversies of every kind
and nature, rights, liabilities, losses, costs, expenses, attorneys’ fees
(including, but not limited to, any claim of entitlement for attorneys’ fees
under any contract, statute, or rule of law allowing a prevailing party or
plaintiff to recover attorneys’ fees), damages, medical costs and treatments,
death, injury, accident, property damage, or personal loss to Consultant
relating to, resulting from, or arising out of any action or omission by the
Company, whether negligent, intentional, reckless, or otherwise, resulting in
any claims, actions, causes of action, or proceedings against Consultant. This
Paragraph shall survive any termination of this Agreement.

8.                  Insurance Coverages. Consultant solely shall be responsible
for all of Consultant’s own insurance (and the insurance of anyone working on
behalf of Consultant, and shall at all times maintain such types and amounts of
insurance coverage (including automobile/liability insurance) as is acceptable
or required by the Company.

a.                   Automobile Insurance. Consultant solely shall be
responsible for Consultant’s own general liability, collision, and comprehensive
automobile insurance covering, without limitation, (i) injuries, deaths, and
property damage resulting from an accident (with a minimum combined single limit
of $300,000); (ii) collisions; (iii) ownership, operation, and maintenance of
all owned, non-owned, and hired automobiles used in connection with the
performance of this Agreement.

Page 4 of 7

 

 



b.                  Workers’ Compensation and Unemployment Compensation
Insurance. No workers’ compensation insurance or unemployment compensation
insurance will be obtained by the Company on behalf of Consultant. Consultant
solely shall be responsible for obtaining unemployment compensation insurance
and workers’ compensation insurance for Consultant, and Consultant solely shall
be responsible for complying with all applicable workers’ compensation and
unemployment compensation laws.

c.                   Proof of Insurance and Notice. Consultant shall furnish
proof of any form of insurance to the Company upon request. Consultant will
provide the Company with 30 days of advance written notice of the cancellation
of, or a material change to, any insurance required by this paragraph.

9.                  Notices. All notices required or permitted under this
Agreement shall be in writing and shall be deemed effective upon personal
delivery or upon deposit in the United States Post Office, by registered or
certified mail, postage prepaid, addressed to the other Party at the following
addresses:

The Company:

Geovic Mining Corp.

c/o Michael T. Mason

5500 E. Yale Ave., Suite 302
Denver, CO 80222

mt68mason@gmail.com

Consultant:

Timothy D. Arnold

1315 Cody Trail

Golden, CO 80403
midasminer@gmail.com

 

10.              Confidentiality: Consultant acknowledges that in the course of
performing the Services pursuant to this this Agreement, Consultant will learn
information regarding the Company’s business, trade secrets, technologies,
operations, books and records and any other matters that are not commonly known
and which are proprietary to the Companies (collectively, the “Confidential
Information”). Consultant agrees to use the Confidential Information only for
purposes of this Agreement, and that all other uses or disclosures of the
Confidential Information are strictly prohibited. Upon termination of his
engagement hereunder, Contractor shall surrender to the Company all papers,
documents, writings and other property produced by Consultant or coming into
Consultant’s possession by or through Consultant’s engagement hereunder and
relating to Confidential Information. Consultant agrees that all such materials
will at all times remain the property of the Companies. This Paragraph 10 shall
survive the termination of this Agreement.

11.              Intellectual Property: All work product of Consultant related
to the Services shall be the property solely and exclusively of the Company.
Without limiting the generality of the foregoing, all sketches, schematics,
drawings, models, plans, specifications, computer programs, documentation and
other works produced by Consultant in connection with the Services are Works for
Hire under the copyright laws of the United States, and any copying or
appropriation of such works by Consultant, for its own use or use by others
except as authorized by the Company, will be in violation of such copyright laws
and international copyright conventions. Consultant shall assign or transfer and
shall ensure that its personnel assign or transfer all such proprietary rights
in and ownership of such material to the Company. This Paragraph 11 shall
survive the termination of this Agreement.

Page 5 of 7

 

 



12.              Entire Agreement. This Agreement contains the entire agreement
between the Parties with respect to the matters contemplated herein. This
Agreement supersedes and replaces any previous agreements, statements,
representations by or between the Parties. No promises or representations have
been made by the Company or Consultant other than those contained in this
Agreement. Notwithstanding this Paragraph 12, this Agreement does not supersede
or replace the Confidential Severance and Release Agreement effective October
22, 2013 between the Company and Mr. Arnold.

13.              Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and Consultant.

14.              Assignment; Subcontracting. Consultant may not assign this
Agreement or any of Consultant’s rights hereunder, or delegate or subcontract
any of Consultant’s obligations hereunder, without the prior written consent of
the Company. The Company may assign this Agreement without the consent of
Consultant.

15.              Governing Law and Forum. This Agreement and all disputes
arising hereunder shall be subject to, governed by, and construed in accordance
with the laws of the State of Colorado, without regard to conflict of laws
provisions. All disputes arising under or relating to this Agreement shall be
resolved in the federal or state courts of Colorado.

16.              Waiver. No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

17.              Severability. In the event that any provision of this Agreement
shall be invalid, illegal, or otherwise unenforceable, the validity, legality,
and enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

18.              Negotiation and Construction. Consultant agrees that both
Parties had full opportunity to negotiate the terms of this Agreement.
Consultant further agrees that Consultant had the opportunity to seek the advice
of legal counsel in connection with the negotiation of this Agreement. Any rule
or law requiring provisions to be construed against the drafter shall not apply.

19.              Counterparts. This Agreement may be executed in counterparts,
which, taken together, will constitute the original.

[Signature Page Follows]

Page 6 of 7

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Services Agreement on the
dates below.

 

GEOVIC MINING CORP.

 

 

By: /s/ Michael T. Mason      

Name: Michael T. Mason

Title: Chief Executive Officer

 

Subscribed and sworn to before me this 22nd day of October, 2013 by Michael T.
Mason.

 

Witness my hand and official seal:

 

     /s/ Helen Mann                  

Notary Public
My commission expires:      April 23, 2015

 

 

 

ARNOLD CONSULTING, LLC

 

 

By: /s/ Timothy D. Arnold          

Name: Timothy D. Arnold

Title:

 

Subscribed and sworn to before me this 22nd day of October 2013 by Timothy D.
Arnold.

 

Witness my hand and official seal:

 

/s/ Wade T. Mortensen      

     Notary Public

My commission expires:      June 28, 2016

 

 

 

 

 

 

 

Page 7 of 7

 

 



 

